DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.
 
Response to Amendment
The Amendment filed 09/23/2022 has been entered.  Claims 1-2, 4-10, 12-13, and 15-18 remain pending in the application.  Claim(s) 8-10 and 17-18 have been withdrawn.  Claim(s) 3, 11, and 14 have been canceled.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.
Claims 1-2, 4-5, 7, and 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 20120168692 A1).
Regarding claims 1, 4, 7, 12, and 15, Son teaches “that the dispersion of metal nanoparticles may be prepared into ink to form wirings by a direct-write noncontact technology such as inkjet printing in order to produce printed circuit boards (PCBs) and flexible printed circuit boards (FPCBs)” (which reads upon “a liquid dispersion of nickel particles comprising”, as recited in the instant claim; paragraph [0002]).  Son teaches that “the metal nanoparticles may be metals of one or more selected from gold (Au), silver (Ag), cobalt (Co), copper (Cu), iron (Fe), chromium (Cr), nickel (Ni), palladium (Pd), platinum (Pt) and tin (Sn), alloys thereof or oxides thereof” (which reads upon “nickel particles”, as recited in the instant claim; paragraph [0020]).  Son teaches that “the hydrophobic solvent may further comprise a wetting-dispersing agent, a viscosity control agent, a fatty acid, or the like for homogeneous dispersion of the metal nanoparticles” (which reads upon “a dispersant”, as recited in instant claim 1; which reads upon wherein the dispersant contains at least any one member selected from the group consisting of a fatty acid, an alkyl benzene sulfonic acid, an alkyl sulfuric acid, a polycarboxylic acid, and salts thereof”, as recited in instant claims 1 and 7; paragraph [0023]).  Son teaches that “a non-ionic surfactant or an anionic surfactant may be used to prepare the aqueous dispersion of metal nanoparticles of the present disclosure” (which reads upon “a nonionic surfactant”, as recited in instant claims 12 and 15; paragraph [0027]).  Son teaches that “a solution was prepared by dissolving diethylene glycol (20 g), BYK190 (3 g) and monoethanolamine (3 g) in water (80 g)” (which reads upon “a mixed solvent of water and a water-soluble organic solvent wherein the inkjet ink contains the water-soluble organic solvent in an amount of 11 parts by mass or more and 100 parts by mass or less with respect to 100 parts by mass of the water”, as recited in instant claim 1; which reads upon “wherein the water-soluble organic solvent contains at least any one member selected from the group consisting of glycerin, diglycerin, ethylene glycol, diethylene glycol, triethylene glycol, tetraethylene glycol, propylene glycol, 2-pyrrolidone, N-methylpyrrolidone, polyethylene glycol having a molecular weight of 800 or less, 1,3-propanediol, and 1,4-butanediol”, as recited in instant claim 4; paragraph [0066]; 20g : 80 g = 25 parts by mass with respect to 100 parts by mass of the water).  Son teaches that 5 g of metal nanoparticles was added to the solution (which reads upon “a content of water is 30 mass% or more and 90 mass% or less based on a total mass of the liquid dispersion”, as recited in instant claims 1 and 7; paragraph [0066]; 20 g + 80 g + 3 g + 3 g + 5 g (metal) = 111 g liquid dispersion. 80 g water = 72 mass % of the liquid dispersion).  Son teaches that “the hydrophobic solvent may be used in an amount of 200 to 1000 parts by weight based on 100 parts by weight of the metal nanoparticles” (paragraph [0022]).  Son teaches that “the additive selected from a wetting-dispersing agent, a viscosity control agent, a fatty acid and a surfactant may be added in an amount of 1 to 30 parts by weight based on 100 parts by weight of the hydrophobic solvent” (which reads upon “wherein the liquid dispersion contains the dispersant in an amount of 10 parts by mass or more and 100 parts by mass or less with respect to 100 parts by mass of the nickel particles”, as recited in instant claims 1 and 7; paragraph [0023]).  Son teaches that “the surfactant used in the step (b) to prevent an impact caused by direct contact between the metal nanoparticles and the aqueous-based solvent of the step (b) when they are added to the aqueous-based solvent may be added to the mixture solution of the step (a)” (paragraph [0023]).  To covert 1 to 30 parts by weight based on 100 parts by weight of the hydrophobic solvent to parts by weight based on 100 parts by weight of the metal nanoparticles, we use 200 to 1000 parts by weight of solvent to 100 parts by weight of the metal nanoparticles.   At 200 parts by weight of solvent to 100 parts by weight of the metal nanoparticles, we have 2 – 60 parts by weight of the additive selected from a wetting-dispersing agent, a viscosity control agent, a fatty acid and a surfactant.  At 1000 parts by weight of solvent to 100 parts by weight of the metal nanoparticles, we have 10 – 300 parts by weight of the additive selected from a wetting-dispersing agent, a viscosity control agent, a fatty acid and a surfactant.  Accordingly, the art teaches 2-300 parts per weight of dispersant per 100 parts per weight of metal nanoparticles.  
It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of dispersant in an amount of 10 parts by mass or more and 100 parts by mass or less with respect to 100 parts by mass of the nickel particles lies inside the range disclosed by the prior art of 2-300.  Accordingly, the prior art renders the claim obvious.  
Regarding claims 7 and 15, Son teaches that “a dispersion of particles for inkjet printing was prepared” paragraph [0066]).  Son teaches that “the dispersion of metal nanoparticles may be prepared into ink to form wirings by a direct-write noncontact technology such as inkjet printing in order to produce printed circuit boards (PCBs) and flexible printed circuit boards (FPCBs)” (paragraph [0002]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to load the liquid dispersion of nickel particles into an inkjet cartridge to form wirings by a direct-write noncontact technology such as inkjet printing in order to produce printed circuit boards (PCBs) and flexible printed circuit boards (FPCBs).   
Regarding claims 2 and 13, Son teaches the liquid dispersion of nickel particles of claim 1 and the ink cartridge comprising a liquid dispersion of nickel particles of claim 7 as stated above.  Son teaches “nanoparticles having an average particle diameter of 80 nm” paragraph [0058]).  
Regarding claim 5, Son teaches the liquid dispersion of nickel particles of claim 1 as stated above.  Son teaches that “the antioxidant may be one or more selected from glutathione, α-tocopherol, lipoic acid, uric acid, carotene, ubiquinol, propyl gallate, tartaric acid, citric acid, butylated hydroxyanisole, butylated hydroxytoluene, malonic acid, dithiothreitol, diborane, L-selectride, mercaptoethanol, tert-butylhydroquinone, melatonin, diphenylamine, hydrazine, p-benzenesulfonylhydrazide, hydrazine sulfate, oxalic acid, ascorbic acid, formic acid and all-transretinoic acid (ATRA)” paragraph [0031]).  

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 20120168692 A1), as applied to claims 12 and 15 above, and further in view of Tucker et al. (US 20100174009 A1).
Regarding claims 6 and 16, Son teaches the liquid dispersion of nickel particles of claim 12 and the ink cartridge comprising a liquid dispersion of nickel particles of claim 15 as stated above.  Son teaches that “one or more [surfactant] selected from alkali-soluble resin, poly(acrylic acid), polyimine, sulfosuccinic acid, alkyl phosphate, polyoxyethylene aliphatic ether such as Brij 52, 56, 76, 93, 97, 98, 700, etc., polyoxyethylene phenyl ether such as Triton X-100 or IGEPAL (Dow Chemical), Pluronic polymer, polyvinylpyrrolidone, dodecylbenzene sulfate (DBS), fatty acid amine ether polyoxyethylene, sorbitan fatty acid ester, polyoxyethylene sorbitan fatty acid ester, aliphatic ether containing polyoxyethylene, aromatic ether containing polyoxyethylene, polyethylene glycol ester, or the like may be used” (paragraph [0027]).  
Son is silent regarding wherein the nonionic surfactant is a compound represented by the claimed formula.  
Tucker is similarly concerned with ink formulations (title).  Tucker teaches that “for an aqueous-based ink, the surface tension can be decreased by adding surfactants” (paragraph [0024]).  Tucker teaches that “in a preferred embodiment, the ink of the invention further comprises a surfactant” (paragraph [0092]).  Tucker teaches that “the term “surfactant”, as used herein, refers to a surface-active compound as that term is known in the art, such as, for example, Surfynol 420 and Surfynol 104 (from Air Products), Pluronic F108 and F38 (from BASF)” (which reads upon “wherein the nonionic surfactant is a compound represented by the claimed formula”, as recited in the instant claim; paragraph [0092]; see Applicant’s specification paragraphs [0032]-[0034], which lists Surfynol 104 as an example of the preferred surfactant).  Tucker teaches that “a surfactant can have one or more of the following functions: to adjust the surface tension of an ink, to defoam, to improve the separation of pigment particles, and to prevent settling or clumping of pigment particles” (paragraph [0092]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the surfactant of Son with Surfynol 104, as taught by Tucker to adjust the surface tension of an ink, to defoam, to improve the separation of pigment particles, and to prevent settling or clumping of pigment particles, and because Surfynol 104 is commercially available from Air Products.  Additionally, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).  

Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive.  Applicant argues that it is improper to calculate the weight ratio of the dispersant to the metal particles based on the amount of the metal nanoparticles contained in the hydrophobic solvent of the step (a), despite that the liquid compositions are different from each other between in the step (a) and in the step (b) (remarks, page 9).  Applicant argues that the liquid composition of the step (a) contains no water, which is outside of the scope of claim 1 (remarks, page 9).  Applicant further argues that based on the examples of Son, metal particles / dispersant (surfactant + wetting- dispersing agent) = 2g / 6g (in Example 2) to 2g / 8g (in Examples 1 and 4-7) = 1.3 to 1.4. That is, 300 to 400 parts by weight of the dispersant is contained based on 100 parts by weight of the metal particles, which exceeds the range recited by amended claim 1 (remarks, page 10).  This is not found convincing because Son teaches that “the surfactant used in the step (b) to prevent an impact caused by direct contact between the metal nanoparticles and the aqueous-based solvent of the step (b) when they are added to the aqueous-based solvent may be added to the mixture solution of the step (a)” (paragraph [0023]).  Accordingly, the calculation is based on the aqueous solution.  The Applicant is arguing that the ranges in the examples do not overlap the range in the claims.  The rejection is not a 102 based on a specific example.  The examples are not required to teach the exact range.  The examples also do not teach nickel particles.  The complete disclosure is much broader than the specific examples.  The disclosure teaches nickel particles and also, the ranges claimed, as stated above.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q1: 12/12 – 12/16/22; Q2: 3/20 – 3/24/2023; Q3: 6/12 – 6/16/2023.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA JANSSEN/Primary Examiner, Art Unit 1733